DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8, 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US 2022/0116795) in view of Ahluwalia (US 2020/0389768).

Regarding claim 1, Abedini discloses one or more non-transitory computer-readable media of an integrated access and backhaul (IAB) node of a wireless carrier network storing computer-executable instructions that upon execution cause one or more processors (see Fig. 12 and [0166]) to perform acts comprising:
 establishing a wireless backhaul link (Figs. 5 and 6; par. [0124-0127]) via a low-band frequency division duplex (FDD) carrier (Fig. 1: base station 102 configured  for 5G NR may interface with core network 190 through backhaul links 184; and connected with other base stations over backhaul links 134 [0035]. In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (low-band) and FR2 (high-band). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]) between the IAB node (IAB nodes 520) and an IAB donor node (IAB nodes 520 communicate with IAB donor 510) or between the IAB node and another IAB node (IAB nodes 520 communicate with each other) that is linked to the IAB donor node (IAB nodes 520 communicate with the IAB donor 510 through backhaul link 560), the IAB donor node providing the IAB node with access to a backhaul connection to a core network of the wireless carrier network (IAB donor 510 connected to core network 590 via a wireline backhaul link 550);
 establishing one or more corresponding wireless backhaul links between the IAB node and one or more additional IAB nodes (Figs. 5 and 6; par. [0124-0127]) via a one or more corresponding low-band FDD carriers (Fig. 1: base station 102 configured  for 5G NR may interface with core network 190 through backhaul links 184; and connected with other base stations over backhaul links 134 [0035]. In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (low-band) and FR2 (high-band). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]); and 
in response to determining that a user device is in range of the IAB node for an establishment of a wireless access link (UEs 530 connected to the IAB 520 via an access link 570 [0124]) via a mid-band FDD carrier, establishing the wireless access link between the IAB node and the user device via the mid-band FDD carrier (Figs. 5 and 6; par. [0124-0127]) via a one or more corresponding low-band FDD carriers (Fig. 1: base station 102 configured  for 5G NR may interface with core network 190 through backhaul links 184; and connected with other base stations over backhaul links 134 [0035]. In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (low-band) and FR2 (high-band). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]), 
wherein the mid-band FDD carrier has a higher signal frequency than the low-band FDD carrier (In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (low-band) and FR2 (high-band). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]). Abedini does not expressly disclose the low-band FDD carrier has a longer signal range than the mid-band FDD carrier.
Ahluwalia teaches using wireless rate models based on utilized frequency resources. More specifically, Ahluwalia teaches one frequency band that can be used with implementations of 5G is in the mmWave (mmW) spectrum [0025]. Another frequency band that can be used for 5G wireless connections is termed the Sub-6 GHz bands (Sub-6 frequency bands are between 1-6 GHz). Sub-6 bands can offer benefits such as longer range than mmW signals [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Abedini with the teaching of Ahluwalia in order to provide a flexible system that utilize different frequency bands [0002].

Regarding claim 9, Abedini discloses a system, comprising:
 one or more processors (Fig. 3; processor: 316, 370, 375); and 
memory (memory 376) including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions (see Fig. 12 and [0166]), the plurality of actions comprising: 
establishing a wireless backhaul link (Figs. 5 and 6; par. [0124-0127]) via a frequency division duplex (FDD) carrier (Fig. 1: base station 102 configured  for 5G NR may interface with core network 190 through backhaul links 184; and connected with other base stations over backhaul links 134 [0035]. In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (low-band) and FR2 (high-band). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]) between an integrated access and backhaul (IAB) node (IAB nodes 520) and an IAB donor node (IAB nodes 520 communicate with IAB donor 510) or between the IAB node and another IAB node (IAB nodes 520 communicate with each other) that is linked to the IAB donor node(IAB nodes 520 communicate with the IAB donor 510 through backhaul link 560), the IAB donor node providing the IAB node with access to a backhaul connection to a core network of a wireless carrier network (IAB donor 510 connected to core network 590 via a wireline backhaul link 550); 
establishing one or more corresponding wireless backhaul links between the IAB node and one or more additional IAB nodes (Figs. 5 and 6; par. [0124-0127]) via a one or more corresponding FDD carriers (Fig. 1: base station 102 configured  for 5G NR may interface with core network 190 through backhaul links 184; and connected with other base stations over backhaul links 134 [0035]. In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (low-band) and FR2 (high-band). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]); and
 in response to determining that a user device is in range of the IAB node for an establishment of a wireless access link (UEs 530 connected to the IAB 520 via an access link 570 [0124]) via a time division duplex (TDD) carrier, establishing the wireless access link between the IAB node and the user device via the TDD carrier (Fig. 1: base station 102 configured  for 5G NR may interface with core network 190 through backhaul links 184; and connected with other base stations over backhaul links 134 [0035]. In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (low-band) and FR2 (high-band). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]),
 wherein the TDD carrier has a higher signal frequency than the FDD carrier (In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (low-band) and FR2 (high-band). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]). Abedini does not expressly disclose the FDD carrier has a longer signal range than the mid-band TDD carrier.
Ahluwalia teaches using wireless rate models based on utilized frequency resources. More specifically, Ahluwalia teaches one frequency band that can be used with implementations of 5G is in the mmWave (mmW) spectrum [0025]. Another frequency band that can be used for 5G wireless connections is termed the Sub-6 GHz bands (Sub-6 frequency bands are between 1-6 GHz). Sub-6 bands can offer benefits such as longer range than mmW signals [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Abedini with the teaching of Ahluwalia in order to provide a flexible system that utilize different frequency bands [0002].


Regarding claim 17, Abedini discloses computer-implemented method, comprising:
 establishing a wireless backhaul link (Figs. 5 and 6; par. [0124-0127])  via a low-band frequency division duplex (FDD) carrier (Fig. 1: base station 102 configured  for 5G NR may interface with core network 190 through backhaul links 184; and connected with other base stations over backhaul links 134 [0035]. In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (low-band) and FR2 (high-band). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]) between an integrated access and backhaul (IAB) node (IAB nodes 520)  and an IAB donor node(IAB nodes 520 communicate with IAB donor 510)  or between the IAB node and another IAB node (IAB nodes 520 communicate with each other) that is linked to the IAB donor node (IAB nodes 520 communicate with the IAB donor 510 through backhaul link 560), the IAB donor node providing the IAB node with access to a backhaul connection to a core network of a wireless carrier network (IAB donor 510 connected to core network 590 via a wireline backhaul link 550);
establishing one or more corresponding wireless backhaul links between the IAB node and one or more additional IAB nodes (Figs. 5 and 6; par. [0124-0127]) via a one or more corresponding low-band FDD carriers (Fig. 1: base station 102 configured  for 5G NR may interface with core network 190 through backhaul links 184; and connected with other base stations over backhaul links 134 [0035]. In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (low-band) and FR2 (high-band). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]); and
in response to determining, at the IAB node, that a user device is in range of the IAB node for an establishment of a wireless access link (UEs 530 connected to the IAB 520 via an access link 570 [0124]) via a mid-band FDD carrier, establishing the wireless access link between the IAB node and the user device via the mid-band FDD carrier (Fig. 1: base station 102 configured  for 5G NR may interface with core network 190 through backhaul links 184; and connected with other base stations over backhaul links 134 [0035]. In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (low-band) and FR2 (high-band). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]),
 wherein the mid-band FDD carrier has a higher signal frequency than the low-band FDD carrier (In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (410 MHz-7.125 GHz [low-band]) and FR2 (24.25 GHz -52.6 GHz [high-band]). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]). Abedini does not expressly disclose the low-band FDD carrier has a longer signal range than the mid-band FDD carrier.
Ahluwalia teaches using wireless rate models based on utilized frequency resources. More specifically, Ahluwalia teaches one frequency band that can be used with implementations of 5G is in the mmWave (mmW) spectrum [0025]. Another frequency band that can be used for 5G wireless connections is termed the Sub-6 GHz bands (Sub-6 frequency bands are between 1-6 GHz). Sub-6 bands can offer benefits such as longer range than mmW signals [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Abedini with the teaching of Ahluwalia in order to provide a flexible system that utilize different frequency bands [0002].

Regarding claim 8, Abedini in view of  Ahluwalia discloses all the claim limitations. Further, Abedini discloses wherein the low- band FDD carrier has a radio frequency of 600 MHz, and the mid-band FDD carrier has a radio frequency of 2.1 GHz (In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (410 MHz-7.125 GHz [low-band]) and FR2 (24.25 GHz -52.6 GHz [high-band]). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]).  
Regarding claim 16, Abedini in view of  Ahluwalia discloses all the claim limitations. Further, Abedini discloses  wherein the FDD carrier has a radio frequency of 600 MHz or 2.1 GHz, and the TDD carrier has a radio frequency of 2.5 GHz (In 5G NR, two initial operating bands have been identified as frequency range designations FR1 (410 MHz-7.125 GHz [low-band]) and FR2 (24.25 GHz -52.6 GHz [high-band]). The frequencies between FR1 and FR2 are often referred to as mid-band frequencies [0040]. Fig. 2 shows a 5G NR frame structure, which maybe FDD or TDD [0061]).

Allowable Subject Matter
Claims 2-7, 10-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miao (US 2022/0182977) discloses soft resource signaling in relay network.
Bai et al. (US 2022/0109550) discloses techniques for precoding in full duplex wireless communications system.
BAO et al. (US 2021/0368425) discloses determination of SSB/RMSI periodicity for IAB node.
AHN et al. (US 2021/0352643) discloses method for relay terminal to transmit and receive signals in wireless communication system and device for same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	September 24, 2022